Citation Nr: 0327914	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  01-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
disorder.

3.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1961 to June 1964.

In an August 1997 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) initially denied 
entitlement to service connection for a low back disorder and 
a bilateral foot disorder.  The veteran was notified of that 
decision and did not appeal, and the August 1997 decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1997).  The veteran requested that his claim be 
reopened, and in decisions issued in June 1998 and June 1999 
the RO determined that new and material evidence had not been 
submitted.  The veteran was notified of the June 1998 
decision, and did not appeal.  He was also notified of the 
June 1999 decision and did not appeal, although that notice 
was returned by the United States Postal Service as 
undeliverable.  The notice was, however, sent to the 
veteran's latest address of record, and there were no other 
addresses available in VA's records.  The presumption of 
regularity applies, therefore, in finding that the veteran is 
presumed to have received the June 1999 notice.  See Davis v. 
Principi, 17 Vet. App. 29, 37 (2003) (in order to rebut the 
presumption of regularity the veteran must establish that the 
VA mailing was returned as undeliverable and that there were 
other addresses available to VA).  For that reason the June 
1998 and June 1999 decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1997).

The veteran again claimed entitlement to service connection 
for a back disorder and a bilateral foot disorder in March 
2001, and in an April 2002 decision the RO denied service 
connection for those disorders without considering whether 
new and material evidence had been submitted to reopen the 
claim.  Regardless of the RO's disposition of the claim, 
however, the Board of Veterans' Appeals (Board) is precluded 
from addressing the substantive merits of the claim for 
service connection in the absence of a finding that new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board 
finds, therefore, that the proper issues on appeal are as 
stated on the title page of this decision.

The Board further finds that although the RO adjudicated the 
claims on a de novo basis and did not provide the veteran 
with the regulation pertaining to new and material evidence, 
the Board's consideration of these issues based on whether 
new and material evidence has been received is not 
prejudicial to the veteran.  In Jackson, 265 F.3d at 1369, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the Board has the authority to 
address all questions relevant to the appeal, not just the 
specific question decided by the RO.  The Federal Circuit 
also held that the veteran had not been prejudiced by the 
Board's adjudication of his claim based on whether new and 
material evidence had been submitted because he was on notice 
that, in order to prevail, he had to show that his disability 
was related to service.  He was not prejudiced by the Board's 
finding that his failure to meet that obligation resulted in 
a finding that new and material evidence had not been 
submitted, rather than a denial on the merits.  Because the 
procedural history in the instant appeal is the same as that 
in Jackson, the Federal Circuit's holding in that case is 
applicable to the instant appeal.

In December 2000 the RO denied the veteran's claim for 
nonservice-connected pension benefits on the basis that he 
did not serve during a period of war.  The veteran also 
perfected an appeal of that decision.

The Board notes that in conjunction with a March 2003 hearing 
before the undersigned, the veteran submitted additional 
medical evidence in support of his claims.  He also waived 
consideration of that evidence by the RO in the first 
instance.  The Board finds, therefore, that it can consider 
that evidence, along with all the evidence of record, without 
prejudice to the veteran.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1346-47 (Fed. Cir. 2003) (invalidating the regulation 
allowing the Board to consider evidence not previously 
considered by the RO without waiver).


FINDINGS OF FACT


1.  The RO denied entitlement to service connection for a 
bilateral foot disorder in June 1999, and that decision 
became final in the absence of an appeal.

2.  The evidence submitted subsequent to the June 1999 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
not, however, material, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran's bilateral foot disorder is related to an in-service 
disease or injury, and it need not be considered in order to 
fairly decide the merits of his claim.

3.  The RO denied entitlement to service connection for a 
back disorder in June 1999, and that decision became final in 
the absence of an appeal.

4.  The evidence submitted subsequent to the June 1999 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
not, however, material, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran's back disorder is related to an in-service disease 
or injury, and it need not be considered in order to fairly 
decide the merits of his claim.  

5.  The veteran did not have active military service during a 
period of war.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision in which the RO denied 
entitlement to service connection for a bilateral foot 
disorder is final, new and material evidence has not been 
submitted, and the claim is not reopened.  38 U.S.C.A. § 7105 
(West (1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 20.1103 (1998); 38 C.F.R. § 3.156 (2001).

2.  The June 1999 rating decision in which the RO denied 
entitlement to service connection for a back disorder is 
final, new and material evidence has not been submitted, and 
the claim is not reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1998); 
38 C.F.R. § 3.156 (2001).

3.  The veteran does not have qualifying service for VA 
nonservice-connected pension benefits.  38 U.S.C.A. 
§§ 101(29), 1521 (West 2002); 38 C.F.R. § 3.2 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current low back and foot 
disorders had their onset in service.  He also contends that 
he served during the "Vietnam Era," which should make him 
eligible for nonservice-connected pension benefits.  

New and Material Evidence

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  The Board further finds that development of the 
issues on appeal has proceeded in accordance with the laws 
and regulation.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The revised statutes and regulation have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before VA is required 
to fulfill the duty to assist and to evaluate the substantive 
merits of that claim.  If the claim for service connection 
for a particular disability has been previously denied, and 
the veteran is seeking reopening of that claim, VA is 
required, however, to notify him of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  For claims filed on or after August 29, 2001, VA also 
has a duty to assist him in obtaining existing evidence that 
may be found to be new and material.  If VA determines that 
new and material evidence has been submitted, VA is obligated 
to inform the veteran of the evidence needed to establish 
service connection for the claimed disorder and to fully 
assist him in obtaining any relevant evidence.  38 U.S.C.A. 
§ 5103(f) (West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).

Duty to Notify

On receipt of a claim for benefits, including a request to 
reopen a previously denied claim, VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request the veteran to provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The RO informed the veteran of the evidence needed to 
substantiate his claim in September 2001 and February 2002 by 
informing him of the provisions of the VCAA and the specific 
evidence required to establish service connection for the 
claimed disabilities, and the evidence that could be 
considered new and material.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claims, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claims.

The Board notes that in the September 2001 and February 2002 
notices the RO instructed the veteran to submit the requested 
information and/or evidence within 30 days of the notice.  In 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, No. 02-7007,-7008,-7009,-7010, slip op. at 
18 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 3.159(b)(1), which allowed the RO to adjudicate 
the claim based on the evidence of record at the end of the 
30 day period.  In the notices the RO also informed the 
veteran, however, that he had up to one year following the 
dates on the notices to submit such evidence.  Following the 
notices the veteran did submit additional evidence and 
argument in support of his claims, including testimony at a 
hearing before the undersigned in May 2003.

More than one year has expired since the veteran was last 
notified of the evidence needed to substantiate his claim in 
February 2002, and he continued to submit evidence more than 
30 days following the notice.  He was accorded additional 
opportunity to submit evidence and argument, and has done so.  
The Board finds, therefore, that he has not been prejudiced 
by the reference in the April 2002 notice to the 30-day 
response period.  

The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence that could 
be considered new and material, and the evidence needed to 
substantiate his claim for service connection for the claimed 
disabilities.

Duty to Assist

As will be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a bilateral foot 
disorder and a back disorder.  Because the veteran's claim 
was submitted prior to August 29, 2001, in the absence of a 
finding that new and material evidence has been submitted, VA 
does not have a duty to assist him in obtaining evidence in 
support of his claim.  38 C.F.R. § 3.159(c) (2003).  The RO 
has, however, obtained the VA treatment records identified by 
the veteran.

Relevant Laws and Regulations

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated in March 2001, his claim will 
be adjudicated by applying the law previously in effect.

Back Disorder

The evidence of record when the RO last denied service 
connection for a back disability in June 1999 included the 
veteran's service medical records, which reflected treatment 
for back pain or strain in March 1962, June 1962, December 
1962, and January 1964.  Examination on separation from 
service in May 1964 showed no abnormalities.

The evidence of record in June 1999 also included private 
medical records documenting treatment for bilateral 
spondylosis at L5-S1 beginning in July 1990.  His complaints 
of back pain at that time were attributed to an on the job 
injury in July 1990.  A computerized tomography (CT) scan of 
the lumbosacral spine in September 1990 revealed degeneration 
of the L5-S1 intervertebral disc, as well as the bilateral 
spondylosis.  He continued to receive treatment for back pain 
through January 1991.  The evidence of record in June 1999 
showed, therefore, a current medical diagnosis of disability 
and evidence of the incurrence of a related injury in 
service.  Hickson, 12 Vet. App. at 253.  The RO denied 
service connection for the back disorder on the basis that 
the evidence did not establish a nexus between the in-service 
back complaints and the back disorder that was diagnosed in 
1990.

The evidence received subsequent to the June 1999 decision 
includes VA and private medical records documenting ongoing 
treatment for chronic back pain beginning in December 1998.  
In December 1998 the veteran reported having injured his back 
while he was in service, and that he had had back pain "from 
time to time" since then, usually with heavy lifting.  The 
treatment provider did not provide any etiology for his 
currently diagnosed back disorder.

The veteran provided testimony at a hearing before the 
undersigned in May 2003.  He then described the back pain 
that he had had in service, and stated that he sought 
treatment for back pain from a private doctor in 1968.  He 
reported that he again sought treatment for back pain in 
1981.  Although he had occasional back pain that he treated 
himself after service, he did not report having had chronic 
back pain since his separation from service.

The VA and private treatment records documenting the current 
treatment for back pain are not new, in that the evidence 
previously of record showed that the veteran was receiving 
treatment for degenerative disc disease and bilateral 
spondylosis at L5-S1.  Treatment records created years after 
service that do not indicate that the disorder is related to 
service does not constitute new evidence.  Cox v. Brown, 
5 Vet. App. 95 (1993).  

Although the veteran's testimony is new, in that the evidence 
previously of record did not include his statements regarding 
any continuity of symptomatology following service, his 
statements are not material in determining whether his 
currently diagnosed back disorder is related to the 
complaints documented during service.  As a lay person the 
veteran is competent to provide evidence of observable 
symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
The veteran did not indicate, however, that he had chronic 
back pain during and following his separation from service, 
which was more than 39 years ago.  He did not report having 
any significant symptoms from 1968 to 1981, or from 1981 
until 1990.  His statements are not, therefore, probative of 
continuing symptomatology since service.

Although the veteran is competent to provide evidence of 
observable symptoms, he is not competent to provide evidence 
on the etiology of a medical disorder.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  His statements are not, 
therefore, probative of a nexus between the back pain 
documented during service and the currently diagnosed 
degenerative disc disease and bilateral spondylosis at L5-S1.  
In the absence of such evidence, the Board finds that 
evidence that is both new and material has not been received, 
and the claim of entitlement to service connection for a back 
disorder is not reopened.

Bilateral Foot Disorder

The veteran's service medical records, which were considered 
in the June 1999 decision, show that he was treated for 
dyshidrosis of the feet in August 1963.  Examination of his 
feet on separation from service in May 1964 revealed no 
abnormalities.  His claim was at that time, therefore, 
supported by evidence of a related in-service disease or 
injury.  Hickson, 12 Vet. App. at 253.  The RO denied service 
connection for bilateral dyshidrosis because the evidence did 
not show the presence of a chronic disorder that began in 
service.

The evidence received subsequent to the June 1999 decision 
includes the VA treatment records, which show that the 
veteran was treated for dystrophic toenails and calluses on 
both feet beginning in December 1998.  The VA treatment 
records do not provide any etiology for the disorder, or 
indicate that the disorder is related to service.  

The VA treatment records are new, in that the evidence of 
record in June 1999 did not show a current diagnosis of 
disability pertaining to the feet.  The evidence is not 
material, however, because it does not show that the 
currently diagnosed foot disorder is related to the symptoms 
documented during service.  Cox, 5 Vet. App. at 95.  Because 
the treatment records do not document a nexus to service, 
they do not bear directly and substantially on the issue 
under appeal, that being whether the veteran's foot disorder 
is related to an in-service disease or injury.

The veteran also testified that he was treated for foot 
problems two or three years after he was separated from 
service, and that he again sought treatment for his feet from 
VA in 1981.  He did not state that he had chronic problems 
with his feet during and since his separation from service.  
For that reason, although his testimony is new, it is not 
material because it does not establish continuing 
symptomatology since the in-service treatment for 
dyshidrosis.

As previously stated, the veteran is not competent to provide 
evidence on the etiology of a medical disorder.  Grottveit, 5 
Vet. App. at 93.  His statements are not, therefore, 
probative of a nexus between the dyshidrosis documented 
during service and the currently diagnosed dystrophic 
toenails and calluses on both feet.  In the absence of such 
evidence, the Board finds that evidence that is both new and 
material has not been received, and the claim of entitlement 
to service connection for a bilateral foot disorder is not 
reopened.

Eligibility for Nonservice-Connected Pension Benefits

Nonservice-connected pension is payable to any veteran who 
served at least 90 days during a period of war who is 
permanently and totally disabled from disability that is not 
the result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 2002).  The veteran's service records show that he was 
on active duty from June 1961 to June 1964, and he does not 
claim otherwise.

The veteran contends that he should be eligible for 
nonservice-connected pension benefits because he served 
during the "Vietnam era."  According to 38 C.F.R. § 3.2(f) 
(2003), the Vietnam period of war began on February 28, 1961, 
and ended on May 7, 1965, in the case of a veteran who served 
in the Republic of Vietnam during that period.  In all other 
cases, the Vietnam period of war began August 5, 1964, and 
ended May 7, 1975.  See also 38 U.S.C.A. § 101(29) (West 
2002).  

The veteran's discharge certificate shows that his only 
foreign service was in Europe, and that was for a total of 
21 days.  His discharge certificate does not show that he 
served in Vietnam, nor does he so claim.  Because he did not 
serve in Vietnam from February 1961 to May 1975, for him the 
Vietnam period of war commenced on August 5, 1964.  He was 
separated from service in June 1964.  He does not, therefore, 
have the necessary wartime service to be eligible for 
nonservice-connected pension benefits, and his claim for such 
is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (a claim should be denied as a matter of 
law if there is no entitlement under the law).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a back disorder is denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a bilateral foot disorder is denied.

The claim of entitlement to nonservice-connected pension 
benefits is denied.




	                        
____________________________________________
	N. W. Fabian
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



